DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because there are two Fig. 5A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The Specification should have section headings, such as “Background of the Invention”, “Brief Summary of the Invention”, “Brief Description of the Drawings” and “Detailed Description”. See MPEP 608.01(a) and 37 C.F.R 1.77.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “said luminous module being wherein it comprises” can be changed to “said luminous module comprising”.  
Claim 1 is objected to because of the following informalities: it is recommended that “and/or” be changed to “or”.
Claim 13 is objected to because of the following informalities: “a single lens that converges level with the focal region” is grammatically incorrect.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 and 19 recites the limitation "said first guide".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the primary lens”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of claim examination, the Examiner will interpret claim 12 as depending on claim 11, which recites “a primary lens”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefanov, EP 2306073 B1 (all citations will be made to the English language translation provided by Google Patents).
Regarding claim 1, Stefanov discloses “1. A vehicle luminous module intended to generate a light beam along an optical axis, and comprising:
primary light guides (24, Fig. 10) each comprising an entrance dioptric interface (34, Fig. 10) and an exit (38, Fig. 10);
a light source (36, Fig. 10) arranged facing an entrance dioptric interface;
a projecting assembly (20, 22 Fig. 1; 28,30 Fig. 10) comprising a focal region and an exit member, said projecting assembly being arranged so that the light rays passing through said focal region and reaching the exit member are imaged in a projection field downstream of said projecting assembly;
the exits of the guides being arranged level with the focal region (seen in Fig. 10) ;
said luminous module being wherein it comprises at least one secondary light guide  (24, Fig. 10; or 30, Fig. 10) distinct from the primary light guides, and arranged so as to deviate light rays generated by the light source so that they do not reach the exit member (¶ [0055] “the decoupled light beam 50 does not impinge on the main exit optics 28 assigned to the optical 
	Regarding claim 2, Stefanov discloses the invention of claim 1, as cited above, and further discloses “each secondary light guide comprises a free end facing which no light source is placed (seen in Fig. 10, the light guide on the left side does not have a light source).”
	Regarding claim 3, Stefanov discloses the invention of claim 1, as cited above, and further discloses “it is arranged so that the image of the exits of the primary guides associated with the light source forms a strip of light in the projection field, said strip of light forming a segment of a lighting beam (seen in Fig. 1, the light guide overall is a strip; ¶ [0020] “rectangular”).”

Regarding claim 4, Stefanov discloses the invention of claim 1, as cited above, and further discloses “the primary light guides and the one or more secondary light guides are placed in the same horizontal row (seen in Fig. 10), and in that the or at least one of the secondary light guides, which is called the first secondary light guide, is placed between two primary light guides.”
Regarding claim 5, Stefanov discloses the invention of claim 1, as cited above, and further discloses “the primary light guides and the one or more secondary light guides are placed in the same horizontal row, and in that the or at least one of the secondary light guides, which is called the second secondary light guide, is placed at one end of said horizontal row (seen in Fig. 10, the leftmost light guide 24 is at the end of the row).”
Regarding claim 6, Stefanov discloses the invention of claim 1, as cited above, and further discloses “at least one secondary light guide extends longitudinally along a first axis substantially parallel to the optical axis of the module (seen in Fig. 10), and in that said at least 

Regarding claim 7, Stefanov discloses the invention of claim 1, as cited above, and further discloses “at least one secondary light guide comprises two opposite lateral faces that are concave when viewed from outside said first guide (seen in Fig. 10, the left and right face are concave).”

Regarding claim 9, Stefanov discloses the invention of claim 1, as cited above, and further discloses “at least one secondary light guide comprises a first entrance comprising a free end that is arranged substantially in the same plane as at least certain entrance dioptric interfaces of the primary light guides (seen in Fig. 10).”

Regarding claim 10, Stefanov discloses the invention of claim 1, as cited above, and further discloses “at least one secondary light guide comprises a free end that is offset longitudinally with respect to at least certain of the entrance dioptric interfaces of the primary light guides (seen in Fig. 2, there are multiple sections, and some are offset in angle from each other).”

Regarding claim 11, Stefanov discloses the invention of claim 1, as cited above, and further discloses “the projecting assembly comprises a primary lens and a secondary lens that is placed away from and downstream of said primary lens, the primary lens receiving the rays that exit from the exits of the primary light guides and the rays that exit from the exit of the secondary light guide or that exit from the exits of the secondary light guides and sending them to the secondary lens (secondary lens 18 (20 and 22), Fig. 1).”

Regarding claim 12, Stefanov discloses the invention of claim 11 (see 112(b) rejection above for interpretation), as cited above, and further discloses “the primary lens, the primary light guides and the one or more secondary light guides are made of the same material and integrally formed so as to form a one-piece optical part (¶ [0026] “it is also conceivable that the exit optics are formed as an integral part of the light guide).”

Regarding claim 13, Stefanov discloses the invention of claim 1, as cited above, and further discloses “the projecting assembly is composed of a single lens that converges level with the focal region so as to image the exits of the primary light guides, and in that the projecting assembly, the primary light guides and the secondary light guides are made of the same material and integrally formed into a single part (¶ [0026] “it is also conceivable that the exit optics are formed as an integral part of the light guide”).”
Regarding claim 14, Stefanov discloses the invention of claim 1, as cited above, and further discloses “it comprises a plurality of light sources, said light sources being arranged facing the entrance dioptric interfaces of all or some of the primary light guides (36, seen in Fig. 10).”
Regarding claim 15, Stefanov discloses the invention of claim 1, as cited above, and further discloses “A vehicle lighting device, wherein it comprises a luminous module as claimed in claim 1 (Title, claim 1, ¶ [0001]).”
Regarding claim 16, Stefanov discloses the invention of claim 2, as cited above, and further discloses “the primary light guides and the one or more secondary light guides are placed in the same horizontal row (seen in Fig. 10), and in that the or at least one of the secondary light guides, which is called the first secondary light guide, is placed between two primary light guides.”

Regarding claim 17, Stefanov discloses the invention of claim 2, as cited above, and further discloses ““the primary light guides and the one or more secondary light guides are placed in the same horizontal row, and in that the or at least one of the secondary light guides, which is called the second secondary light guide, is placed at one end of said horizontal row (seen in Fig. 10, the leftmost light guide 24 is at the end of the row).slight

Regarding claim 18, Stefanov discloses the invention of claim 2, as cited above, and further discloses “at least one secondary light guide extends longitudinally along a first axis substantially parallel to the optical axis of the module (seen in Fig. 10), and in that said at least one secondary light guide comprises lateral faces that are slightly curved inward in the direction of the first axis (seen in Fig. 10).”
Regarding claim 19, Stefanov discloses the invention of claim 2, as cited above, and further discloses “at least one secondary light guide comprises two opposite lateral faces that are concave when viewed from outside said first guide (seen in Fig. 10, the left and right face are concave).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanov in view of Courcier, EP 2743567 A1 (all citations will be made to the English language translation provided by Google Patents).

Regarding claims 8 and 20, Stefanov discloses the invention of claim 1 and 2, respectively, as cited above, except “at least one secondary light guide comprises planar lateral faces.” The planar surfaces in Fig. 10 of Stefanov appear to be partially planar.
Courcier discloses a vehicle light with a projecting assembly comprising a plurality of light guides that have planar sides (1b, 1c, seen in Fig. 1 and 2; also ¶ [0072]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the lateral sides of the secondary light guide, as taught by Stefanov, be planar, such as taught by Courcier. One of ordinary skill in the art would have been motivated to modify the surfaces of the light guides to be planar in order to meet the specific lighting needs of a given application (such as desired output distribution).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stefanov et al., US 2015/0167913 A1 discloses a light guide array with a input surface made up of two surfaces
Mornet et al., US 2019/0113198 A1 discloses a light guide array with two input surfaces (seen in Fig. 8)
Renaud et al., US 2020/0032973 A1 discloses a light guide array with side light guides without light sources (seen in Fig. 4)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/  Patent Examiner, Art Unit 2875                                                                                                                                                                                            
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875